visitation determinations.   See Wallace v. Wallace, 112 Nev. 1015, 1019,
                922 P.2d 541, 543 (1996) (providing that child custody decisions rest
                within the district court's sound discretion). The district court made
                findings under the factors set forth in NRS 125.480(4) and determined
                that the custody and visitation arrangement was in the children's best
                interests. See NRS 125.480(1) (stating that in determining child custody,
                the court's sole consideration is the child's best interest). The district
                court's factual findings are supported by substantial evidence.   See Rico v.
                Rodriguez, 121 Nev. 695, 701, 120 P.3d 812, 816 (2005).
                            Appellant next contends that the district court abused its
                discretion in denying his requests to continue the trial based on discovery
                issues and a change in trial counsel. Having reviewed the record, we
                conclude that the district court did not abuse its discretion in denying the
                requests. See Bongiovi v. Sullivan, 122 Nev. 556, 570, 138 P.3d 433, 444
                (2006).
                            Finally, appellant contends that the district court abused its
                discretion in ruling that the Hummer vehicle was community property
                rather than appellant's separate property. In support of this argument,
                appellant identifies his testimony that he purchased the vehicle with
                proceeds from his personal injury settlement.         See NRS 123.130(2)
                (providing that all property acquired by a spouse as an award for personal
                injury damages is separate property). Appellant has identified no
                documentary evidence in support of this claim, however, and the district
                court found that appellant failed to establish clear and convincing
                evidence tracing the personal injury settlement to the purchase of the
                vehicle. We conclude that the district court did not abuse its discretion as
                to this issue. See Shydler v. Shydler, 114 Nev. 192, 196, 954 P.2d 37, 39

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                          (1998) (explaining that this court reviews a district court's decision
                          regarding divorce proceedings for an abuse of discretion). Accordingly,
                          having concluded that appellant's contentions are without merit, we
                                      ORDER the judgment of the district court AFFIRMED.




                                                                                                J.
                                                                     Hardesty


                                                                    P  0.4.01t
                                                                     Parraguirre




                          cc: Hon. Bill Henderson, District Judge, Family Court Division
                               Robert E. Gaston, Settlement Judge
                               Stephens, Gourley & Bywater
                               Barnes Law Group
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              3
(0) I947A

             ilWAIENC22    111                      EaSE